Citation Nr: 9921675	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  96-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which continued a 30 percent evaluation 
for PTSD.  A subsequent rating decision increased the 
evaluation to 50 percent.  The Board remanded this case to 
the RO in February 1998 for further development.  Having 
complied with the instructions on remand, the RO has returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
characteristic of severe occupational and social impairment, 
due to such symptoms as suicidal ideation, memory impairment, 
near-continuous depression affecting the ability to function 
appropriately and effectively, difficulty adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

3.  The symptomatology associated with the veteran's PTSD is 
not productive of total occupational and social impairment.

4.  The veteran's service-connected disabilities are 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  Therefore, the Board will 
proceed to analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

In the November 1996 rating decision, the RO evaluated the 
veteran's PTSD with depressive disorder at 50 percent under 
the revised criteria pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  Under the former criteria, a 50 
percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.  A 100 percent evaluation required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptomatology bordering on gross 
repudiation of reality; or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411(1998).  The 
revised regulations provide that a 50 percent evaluation is 
warranted when symptomatology causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

In the present case, VA outpatient records indicate that the 
veteran participated in group therapy sessions during 1994 
and 1995.  In May 1994, the veteran reported that he had been 
depressed since active duty in Korea.  His symptoms included 
nightmares, memory lapse, fatigue, suicidal thoughts, and 
survivor's guilt.  The assessment was to rule out PTSD.  At a 
subsequent psychological consultation, he was assessed with 
PTSD.  In July 1994, the veteran complained of poor sleep and 
anxiety and was assessed with depression.

At a VA examination in March 1996, the veteran described his 
combat experiences in Korea.  He related that he had been 
unemployed since 1993 and had held only temporary 
telemarketing positions during the past year.  He complained 
of sleeplessness, nightmares, forgetfulness, nervousness, 
depression, suicidal thoughts, and lack of concentration and 
energy.  He stayed at home during the day and did not like 
crowds or mingling with people.  However, he had a good 
relationship with his children and grandchildren.  The 
examiner noted that the veteran had a startle response, vivid 
memories of the war, and survivor's guilt.

Objectively, the veteran's mood was anxious and depressed, 
his affect was controlled, and his range of affect was 
narrow.  There was no evidence of psychoses, delusions, or 
hallucinations.  The veteran did exhibit impairment of 
concentration and long and short term memory.  Judgement and 
insight were intact.  The veteran was assessed with chronic, 
delayed, severe, PTSD; organic mental disorder; and 
depressive disorder.  The examiner commented that the veteran 
was leading a very constricted life and that he could not get 
along with others.  He believed that the veteran would have 
difficulty getting along with supervisors and coworkers.

The veteran appeared at a hearing before the RO in August 
1996.  He testified that he suffered from sleeplessness, 
nightmares, irritability, and a short temper.  He had 
feelings of guilt and vivid memories related to the war.  He 
was startled by loud or sudden noises and sometimes had 
suicidal thoughts.  He was not involved in social activities 
because he did not like being near people, though he 
occasionally went to church.  The veteran also reported a 
lengthy history of being unable to maintain employment due to 
problems with supervisors and customers.  He was not 
receiving any psychological treatment at the present time but 
he was taking medication.  The veteran's spouse concurred 
with his description of the PTSD symptomatology and agreed 
that he had difficulty maintaining employment.  She also 
testified that he visited with their family but did not have 
the best of relationships with them.

A July 1998 letter from a VA psychiatrist stated that the 
veteran's symptoms primarily included severe sleep 
disturbance, intrusive traumatic memories, and 
hypervigilance.  Due to other health problems, the veteran 
could only be prescribed a sleeping agent.

A letter from the veteran's wife in July 1998 stated that the 
veteran's condition had deteriorated in the last two years 
and that he suffered from insomnia, depression, and 
hypervigilance.  He also had shown increased anger and had 
expressed that he would like to die.  They had no social life 
and the veteran spent most of his time watching television.  
Another statement submitted in June 1999 recounted the 
veteran's PTSD symptomatology since the Korean War and also 
described his physical disabilities.

VA mental health outpatient records reflect that the veteran 
presented in August 1997 and reported chronic sleep 
disturbance and nightmares.  He also described his 
concentration and memory as being very poor.  However, his 
prescription medication had been helpful.  Objectively, the 
veteran was described as cooperative and friendly, oriented, 
with reported suicidal ideations, but no psychotic symptoms 
and normal speech.  The medical provider recommended 
continued treatment and assessed the veteran with PTSD.  In 
October 1997, the veteran reported a significant worsening of 
his sleeplessness and felt overwhelmed by tiredness.  Later 
that month, a psychiatrist prescribed an antidepressant to 
alleviate the sleeplessness.  In November 1997, the veteran 
related that he did not wish to receive mental health 
treatment, only medication management.  At that time, the 
psychiatrist believed that the veteran's medical disabilities 
may be contributing to his sleeplessness.  Entries from 
January through June 1998 reflected that the veteran's sleep 
had improved somewhat with medication.  However, it was still 
described as erratic with nightmares.

During a VA examination in July 1998, the veteran reported 
that he had been married for 45 years.  He complained of 
sleeplessness, nightmares, constant recollections of the war, 
flashbacks, and hopelessness.  Upon examination, he was 
oriented, with an anxious mood, a flat affect, and impaired 
concentration and memory.  The examiner stated that the 
veteran was significantly impaired by his memory, depression, 
and nightmares and believed that he could not work due to his 
PTSD and physical conditions.  The veteran was diagnosed with 
chronic and severe PTSD.  The examiner also believed that an 
organic mood disorder or brain damage may be present.  He 
assigned to the veteran a Global Assessment of Functioning 
(GAF) score of 40.

In conclusion, the Board finds that the evidence supports an 
evaluation of 70 percent under either the former or the 
revised rating criteria.  The veteran has presented with 
recurrent symptomatology which has severely impaired his 
occupational and social functioning, resulting in 
deficiencies at work and at home.  The veteran has not been 
employed for several years and previously was only able to 
maintain sporadic employment due to his PTSD.  The veteran 
does not interact with many people and spends most of his 
time in his home.  The veteran's symptoms of nightmares, 
flashbacks, sleeplessness, and depression appear not to have 
dissipated during the years following service.  In fact, some 
symptoms, such as suicidal ideations, indicate a worsening of 
the PTSD symptomatology.  Finally, the most recent VA 
examiner assigned the veteran a GAF score of 40, representing 
findings of major impairment.

However, the Board does not find that the veteran is entitled 
to an evaluation of 100 percent under either the former or 
the revised criteria in that he does not suffer total 
occupational and social impairment due to his PTSD nor does 
he exhibit symptomatology such as gross repudiation of 
reality, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or disorientation to time or 
place.

When the totality of symptomatology attributable to the 
veteran's PTSD is considered, the Board finds that the 
veteran's symptoms are most consistent with those 
contemplated by the rating criteria for a 70 percent 
disability evaluation under both the former and the revised 
criteria.  Therefore, the evidence of record supports a grant 
of an increased evaluation for PTSD.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board finds that 
there has been no showing by the veteran that his PTSD has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization not 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

II. TDIU

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim in that it is a plausible 
claim, one which is meritorious on its own, or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  The Board also is satisfied that the RO has obtained 
all evidence necessary for an equitable disposition of the 
veteran's claim.

The veteran contends that his service-connected disabilities 
render him unemployable, and that therefore, a grant of TDIU 
is warranted.  The law provides that a total disability 
rating may be assigned where the schedular rating is less 
than total and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1998).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§3.341(a), 4.19 (1998).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (1998).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet.App. 326, 332 (1991).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. §4.16(a) (1998) may still prevail in a 
TDIU claim if he is able to meet the requirements of 
38 C.F.R. § 4.16(b) (1998).  It is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) (1998).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational, and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1998)

In this case, the Board has awarded a 70 percent evaluation 
for PTSD and the RO has previously assigned a 10 percent 
evaluation for residuals of mastoidectomy, a 10 percent 
evaluation for tinnitus, and a noncompensable evaluation for 
left ear hearing loss.  Therefore, the veteran clearly meets 
the minimum percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a) (1998).

In statements submitted to the RO, the veteran has related 
that he worked in maintenance and remodeling before becoming 
disabled.  He has also claimed that he completed a few years 
of college; however, he did not identify his field of studies 
and there is no evidence that he ever worked in a 
professional capacity.  In May 1989, the veteran reported 
that he had last worked in 1986 as a self-employed remodeler 
for 6 months of that year.  In August 1993 and March 1994, 
the veteran submitted statements that he was unemployed.

In the veteran's April 1995 claim for TDIU, he stated that 
his PTSD prevented him from maintaining employment.  He also 
claimed that his hearing loss hindered his ability to 
communicate with supervisors and customers.  His last period 
of employment was identified as a few weeks in January and 
February 1995 when he worked as a telemarketer.  It appeared 
that he sporadically worked for a few days or weeks for 
various telemarketing firms.  The veteran reported that he 
quit all of these jobs.  He also claimed that he had held 
approximately 39 jobs in the past 42 years.  In his VA Form 9 
and at the hearing before the RO, the veteran explained  that 
he quit his most recent telemarketing job due to difficulty 
hearing and the inability to get along with supervisors.

The medical evidence of record shows that the veteran 
underwent a left radical mastoidectomy in April 1986.  In 
July 1993, the RO granted service connection for residuals of 
mastoidectomy and hearing loss of the left ear.  In November 
1996, the RO granted service connection for tinnitus of the 
left ear.  The medical evidence and the veteran's testimony 
establish that the veteran has ongoing problems with his left 
ear.  VA hospital records from May 1984 and July 1987 show 
that the veteran suffered two myocardial infarctions.  The VA 
examination of March 1986 diagnosed the veteran with 
arteriosclerotic heart disease, hypertension, and history of 
coronary artery bypass surgery.  Medical evidence shows that 
the veteran regularly receives treatment for his hypertension 
and heart disease.

The Board concludes that the veteran's service-connected 
disabilities, when evaluated in association with his 
educational and occupational history, preclude substantially 
gainful employment.  Notably, the veteran is presently 
evaluated at 70 percent for his PTSD and the aforementioned 
evidence of record illustrates that this disability has 
continually worsened.  Moreover, the veteran's service-
connected tinnitus, residuals of mastoidectomy, and hearing 
loss impede his ability to communicate and follow directions 
at the workplace.  The Board places particular emphasis upon 
the opinions of the VA examiners in March 1996 and July 1998, 
both of whom believed that the veteran was significantly 
impaired in his ability to work due to his PTSD and physical 
disabilities.  The Board recognizes that the veteran has 
severe nonservice-connected cardiac disabilities.  However, 
the Board believes that the veteran is prohibited from 
substantial employment even without consideration of his 
cardiac status.

The veteran must be able to secure or follow a substantially 
gainful occupation, not merely marginal employment.  Where 
the veteran submits a well-grounded claim for TDIU, the Board 
may not reject that claim without producing evidence that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 8 Vet.App. 539 
(1996).  Taking into consideration the veteran's lengthy 
history of sporadic employment, his lack of professional 
training, the severity and progression of his service-
connected disabilities, and resolving all doubt in favor of 
the veteran, the Board concludes that the evidence supports a 
grant of TDIU.



ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 70 percent for PTSD is granted.

A total disability evaluation based on individual 
unemployability is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

